Exhibit NEWS RELEASE For More Information Contact: Rodney L. Underdown (913-344-9395) Peggy Landon (913-344-9315) Chief Financial Officer Director of Investor Relations and Corporate Communications Compass Minerals Plans to Redeem $20 Million of 12% Senior Subordinated Discount Notes due 2013 OVERLAND PARK, Kan. (September 8, 2008) – Compass Minerals (NYSE: CMP) intends to redeem $20.0 million in face value of its outstanding 12% Senior Subordinated Discount Notes due 2013 for approximately $21.2 million, plus accrued and unpaid cash interest, on October 8, 2008. This redemption will be funded with cash flows from operations. The company plans to provide the holders of the outstanding notes with a formal notice of redemption today, September 8, About Compass Minerals Based in the Kansas City metropolitan area, Compass Minerals is a leading producer of inorganic minerals, including salt, sulfate of potash specialty fertilizer and magnesium chloride. The company provides highway deicing salt to customers in North America and the United Kingdom and specialty fertilizer to growers worldwide.
